Citation Nr: 0609791	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  00-22 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for pulmonary sarcoidosis 
with fatigue and sleep disturbance.  



REPRESENTATION

Appellant represented by:	Darla J. Lilley, attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February to July 1991, 
including service in Southwest Asia during the Persian Gulf 
War.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of May 2000 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).  The decision denied service connection 
for pulmonary sarcoidosis with fatigue and sleep disturbance.   
The veteran perfected an appeal; however, the appeal was 
denied by the Board in March 2002.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In a February 2003 
Joint Motion to the Court, the VA Secretary and the veteran, 
through his attorney, requested that the Board's decision be 
vacated and the case be returned to the Board for further 
action.  The Court granted that motion in February 2003.  The 
Board subsequently remanded the case to the RO in September 
2003.  The case has now been returned to the Board for 
further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the Joint Motion of February 2003, the parties noted that 
during the adjudication of his claim the veteran had placed 
the VA on notice that he had undergone a "Persian Gulf 
physical" at the Montgomery, Alabama VA Medical Center 
(VAMC).  It was further noted that the VA had not received 
the records from the VAMC, nor had the VA informed the 
appellant that the reports were missing before rendering a 
decision on the claim.  The parties agreed that the VA's 
failure to obtain said records amounted to a breach of the 
Secretary's duty to assist, requiring a remand for further 
development of evidence.  

The Joint Motion was granted by the Court and the case was 
returned to the Board.  At the time the claims file was 
returned to the Board, it contained several VA records which 
had been submitted by the veteran.  A document dated June 30, 
1994, and titled "Persian Gulf Examination," contained a 
history of illness given by the veteran, but did not contain 
any examination findings, or reports of diagnostic tests.  
Therefore, that document apparently was not the complete 
report of the Persian Gulf Examination.  Also of record was a 
letter from the VAMC dated in March 1995 which thanked the 
veteran for his participation in the Persian Gulf Registry, 
and made references to laboratory and X-ray reports.  The 
Persian Gulf physical examination findings or laboratory and 
X-ray reports were not of record.  Accordingly, in the Remand 
of September 2003, the Board instructed that "The RO should 
obtain copies of all VA medical records, not already on file, 
dated since the veteran's July 1991 release from active duty, 
and bearing on the claim for service connection for pulmonary 
sarcoidosis with fatigue and sleep disturbance.  This 
includes but is not limited to a Persian Gulf War examination 
provided by the VA Medical Center in Montgomery (this 
examination is mentioned in the joint motion to the Court, 
although it appears that at least part of it has been added 
to the claims folder since the time of the vacated Board 
decision)."

Although the RO subsequently obtained numerous private 
medical treatment records, it does not appear that any 
efforts were made by the RO to obtain the requested VA 
Persian Gulf examination report or any other VA records.  The 
only additional VA record which was added to the veteran is a 
May 2003 VA record.  The records specifically referred to in 
the Joint Motion remain outstanding.  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the case must be remanded for the purpose of 
obtaining the records.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should obtain the obtain the 
veteran's treatment and examination 
records from the VA Medical Center in 
Montgomery, Alabama, for all treatment 
and examinations conducted from July 1991 
through the present date.  In particular, 
the RO should attempt to obtain a 
complete copy of the Persian Gulf 
examination report from 1994, to include 
all physical examination findings, 
pulmonary function tests, and X-ray and 
laboratory reports.  VA must continue its 
efforts until all records are obtained or 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain them would be futile.  
If no such records exist, this should be 
documented.  

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


